Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 1 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 2 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 3 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 4 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 5 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 6 of 7
Case 16-29256   Doc 35   Filed 06/04/20 Entered 06/04/20 11:20:51   Desc Main
                           Document     Page 7 of 7
